        Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 1 of 21




NY DOCS:615453.1 [99998.42025
     Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 2 of 21


   From: Kevin Hu kevin.y.hu@hotmail.com
 Subject: RE: NDA for Blocktech & Synapse ~ Nasdaq Shell ~ 4pm Deck structure ~
          Kevin's #
    Date: December 11, 2018 at 2:42 AM America/Los_Angeles
     To: Mufti Ahmed multi@blocktech.com
     CC: NICk SpanOS nick@blocktech.com, Eric Dixon eric@blocktech.com, HBmdan Azar hamdan@blocktech.com,
         "steve@zap.org" Steve@zap.org, Steve stevetechie@gmail.com, "harry@bloCktech.Com"
            harry@blocktech.com

Hey Mufti,
Sorry I just saw this now... Didn't check my email as i built the deck overnight(see attached).

Deck:
   • Please make any comments and suggestions. I tried to design the deck to highlight the overall vision
      while being flexible enough to work with most investors
   • The team page is upfront to highlight Nick. I think we have space for 1-2 more. My opinion is that we
      should make it tech heavy as that tends to work tech investors. I would nominate Steve G for his
      background and the fact that Nick and Steve have worked together for 18 years. It is a beautiful story
      to tell to the investors. What are your thought Nick?
              @Steve can I get your Bio?
   • @Harry is going to add some UI/UX pictures around the exchange by noon (page 11)
   • There are likely typos and inconsistencies... Iwill go through a couple edits after a quick nap.
   • Note that even though the deck looks long, the real content (excluding filler pages, pictures and
      appendix) is only 7 slides.

My number is 416 502 8567. I will sign the NDA shortly.

In addition to the 4pm call, there are some others investors that we will use the deck for. Lets go raise
some money!

Thanks,
Kevin


From: Mufti Ahmed <mufti@blocktech.com>
Sent: Tuesday, December 11, 2018 1:37:35 AM
To: Kevin Hu
Cc: Nick Spanos; Eric Dixon; Hamdan Azar
Subject: NDA for Blocktech & Synapse ~ Nasdaq Shell ~ 4pm Deck structure ~ Kevin's #

Hi Kevin,

(The intended members of this message, stream and chain to only include: Nick, Eric Dixon,
 Hamdan Azhar, you, and myself)

NDA
I'm not sure if someone ran this process with you earlier; as we move forward, please sign the
NDA as Eric keeps track of our arrangements, partnerships and relationships.

Nasdaq Shell
 know you mentioned that you own a shell; do you know anyone /can you search around for
anyone else who owns a Nasdaq shell?

Deck structure

   • Welcome to Cryptos.com
   • Nick Spanos and his role in building the BlockChain and Cryptocurrency ecosystem, C~ least
     in the USA.
         o Why partnering with Nick is a key strategic play for anyone in the
           BlockChain/Cryptocurrency space

                                                                                            BTC003040
     Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 3 of 21

   • High level overview of Cryptos.com the exchange
        o We have the software built with KYC/AML
   • The BitLicense
           Less than a total of 5 firms have this in the State of NY, garners trust and credibility
          with the financial community in NY and everyone licensed to operate in NY
   • Our target market: Retail
        o Millenials and why is this a strategic advantage
   • The goal for our approach for UI/UX - a boiler plate of the material you put together, do
     not go into as much depth.
        o Describe the vision, choice architecture, and strategic advantage

Phone #
What's your mobile #


Thanks in Advance,
Mufti N
1-862-262-2002



Attachments:
Presentation 12.11.18 Kevin.pdf(958.62 kB)
Presentation 12.11.18 Kevin.pptx (1.39 MB)




                                                                                    BTC003041
Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 4 of 21




                                                     ~4




                                                                  ~\

                                                                                     f
                                                    `~                       \\ i

                                                '~~                          ~,~
                                                ,~` ,~
                                                 \ ,,~ ,



                                                 ,...,` `
                               •
                                                    ~ 1          k~   .Y~.




                                                             2V                ~.1.
                                                                               v^
                                                                                    1y,



                                                             \                      ,v

                                                         ~                     ''#~

                                                             ~\
                     Nick Spanos is a pioneer of bitcoin and blockchain technology. He is the founder of the
                     Bitcoin Center NYC, the first ever cryptocurrency trading floor a stones throw from the
                     NYSE, CEO of Biockchain Technologies Corp, and Co-founder of Zap.org, which solves one
                     of the biggest challenges in the blockchain space by supplying off-chain data for smart
                     contracts.

                     Additionally, Spanos is the founder of VoteWatcher, the first-ever blockchain voting
                     platform. He was also featured in the recent documentary Banking on Bitcoin and is a
                     sought after speaker at blackchain events around the world.



           Steve G




                                                                                                               2

  YX
       t
                                                                                                                   Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 5 of 21




Y
$ i
Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 6 of 21




                                                         Cryptos
                                            ~.

                                                 :.~
                                                 .
      People do understand the risks in the tokens they are
      b uying...information repnsitoriesare fragmented and
      inaccurate


      Over 5000 tokens... Most of the are garbage. Lack of
      q uality research and information

      Platforms are hard to use and got engaging. Most users are
      not day traders
~..                                                    Cryptos
                                                                   Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 7 of 21
            No p roduct differentiation... over 500 exchan9es


        _~. Poor security. Almost $1B worth of crypto hacked in 2018 alone.


           Poor price discovery and liquidity
                M ultiple accounts of price manipulation and wash trading

\,      ~~
       ~YR~~, No captive users. Should I buy my Bitcoin on Binance or Bittrex?
                                                                                 .. :.Y.:r::~.:.rr




~,                                                                  Cryptos
                                                                                                     Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 8 of 21




s~ ~
       a-   g~,>~        y
                     x
             y ~t `~                  r

                ~"' k        kr        ,
                                    yr~~-

                                                                                         ~. -   -         ..             ~'     ~5v~   ~   ~      F
                                                                                                                                                  t    ,Y'   -.,

       ~
       ,~„ r.                S
                             ~r-~~:
       i c ,~ ,.~ ~              ..r ",
           ~_..   .:




                                    Many people have heard about crypto: 66% of Europeans,57% of Americans,
                                    70% of Australians*.... But don't own them.
                                            On average 8.5%* of people own crypto(Europe, US, and Australia)
                                            Only $6B** of net inflow has gone into crypto from 2009 to 2017. So the
                                            average crypto owner has invested only ~$49^ (assuming adoption is only
                                            in developed countries). This is 0.14% of average annual income.

                                     The industry is not doing a good job to attract future retail crypto owners!

                                   Data Sources:
                                   *ING International Survey 14,828 sample(2017: source)
                                   ** JP Morgan(2017)
                                   ^Developed country(HDI>0.8) population data from United Nations. Assuming 8.5%ownership rates                      ~r~~~OC
                                   extends to other developed countries.                                                                                    .7
~,,~                               The data used is slightly dated(2017). However, given the current market condition, we believe that our data
                                   may be an OVERestimation of penetration rate.
                                                                                                                                                                   Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 9 of 21




I~,
Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 10 of 21




                                                          Cryptos
     ~.        .._ ..                       ;.                    -~,.          ~.




                        Making Crypto investing easy, understandable, and social.




                                                    . cha~g~
                                                     ~tf3 TRAQiI~k~"a
                                                         ~. ,F-E~




~~
                                            A simple, integrated platform                         .,
                                                                                                  -    _:
                                            that rewards stakeholders for
                                                                                     •   •   ,~        ~,
                                                    engagement.
          ~~
                                                                                                            Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 11 of 21
       One simple, integrated platform. Users will never have a reason to leave
            I nstead of investors going to Coinmarketcap for overall market prices, Coindesk for news,
            Reddit for discussions, Blockfolio for prices, and 500 exchanges to trade

       Education: users are rewarded tokens(supplied by listing companies)for
       reading materials
       Crowdsourced Information and Analysis:
            Authors are rewarded a % of the "transaction fees'. Investors can choose to tip authors
            w hen executing an order at no cost.
            User are rewarded for pointing out factual inaccuracies, commenting and rating the
            articles
            Authors have immutable track records of their all past articles and recommendations
                                                                                                         ~<

.~:}                                                                                   Cryptos
                                                                                                              Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 12 of 21
                                                                            „,,N.~.




             Preliminary back-end technology built
                 Scalable matching-engine and backend complete
                 KYC/AML software complete
             Provisional BitLicense obtained -less than 5 firms in the state of
             NY
             Owns Cryptos.com domain -was offered $10M for the asset

     '_,\.


~.                                                                  Cryptos
                                                                                      Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 13 of 21




         ~
         .
Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 14 of 21




                                                          Cryptos :.~:
                                                                .
                                                                ~
                                                               ~,
                                                   ',\
~         ~'
        ~ a    s



r ~;~,: ~ ~ ,°           Cryp#os

                   a~cco~n   o     0                  o             u                 o             o      c


                     Sell              Limit Trade                                                 Trade
                                       :.uy t~rc                    s<~i: c?C




                                        20%    SOM     ]5%   100%       MY:   SOji   7Elt   100%




                     Buy
                                                   euy src                    Sall BTC




                                                                                                           Cryptos
                                                                                                                     Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 15 of 21
Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 16 of 21




                                                          Cryptos
                                                             f~ ~.
                                                             \  ,
                                                     ~\
          92 Percent of Millennials Don't Trust Banks


                                                                                               Earlier in 2016, Facebook IQ,
         Millenniai~ need a new                                                                a team of researchers.
         kind of ~inancia' partne~                             ;~~~~                           scientists and analysts funded
                                                         :r'::_:::e.'ee                        and supported by Facebook
                                                         '
                                                                                               I nc., published a white paper
                                                                                               entitled "Millenniais +
                                                                                               money: The unfiltered
                 45%                                                                           '
                                                                                               tournev" to evaluate the
                                               44%                        8%
                                                                                               beliefs and thoughts of
            c Nilonma~5+~eoprn u+          eF Nlk+nrvals~ro~leel   t~u~tfi+v+culinctn.rtioni
                                                                                               today's youth on traditional
            wvrh~ng MNct,r~n~G t.i~M     cl~nrhvh:nAervtaM:~Mn           Irr ~:.i~x~,e
              x Dnlrag! MCJUR^.
                                                                                               banking and financial
                                                                                               systems. The paper found
         MIILEYNIFlS DREAM OF A SETTER REL4TIONSNIV
                                                                                               that 92 percent
                                                                                               of millennials firmly
 _,\
                  369'o        bmkinurFlpKa~gtartb          r 60% x,.~~~.~-K~                  expressed their distrust of
                                                                                               banks.

~\                                                                                                                              Cryptos
       ~~~~=strat
                                                                                                                                          Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 17 of 21
                  First Wave of Grypto Investors: Millennials

                          Disruptive tech isthe new
                          norm to help achieve goals
                                                                                                                                          +-

                                 61°~~                                                         25~%                                                          3~~~~                                                         14°%
                           use peer-to-peer                                                  use or hold                                               interested in using                             say technological innovations like
             ~.             payment apps                                                   cryptocurrency                                                cryptocurrency                                   blockchain make the global
     -...\                                                                                                                                                                                               financial system more secure
~,
~~                        Ya1 ..Y178 LdeMny~hlttlL'avdi~. w:N IAp~i ~IWtr 019 Whx:h Onf huhs rum tvlix~lY Mth Ihe!uNow;{Irst al poducts":nr~e~ph harnw ioe tlu~ ;rodx:: "'fkrd of and nrtm~[e~ m iav~ w wu~.' ania~ ANtucnl NrYemah
                                                                                                                                                                                                                                      Cryptos
                            ti He~t~nual~l a~:tatomrti.(or exn one.pi=re rat•Ivx muu~Wua~recaO~rtc Mm OuisUlmiml n~garcre -Poem sale atrere mr. mtam ~brw~y di:a~rt'ypnirc anns'S1rugAy agsre~ 9~poml sclle.IWlho~~ree                ,
                                                                                                                                                                                                                                                Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 18 of 21
~'`                                                                                                               ~~         ~
                                                                                                                       ~.;




                  Millennials are largest population cohort ever

  Figure: Comparative size of generations
  Poputatwn in miHans



                                                        St3tISU(S ~ ~~
                                        Y~rs of                  Aso      Avg    Peak s¢e of generation
                    Generaeai               bath   ~ in coFart   Pap      age     finGu~iea inxrr~rarwn~
      ,
      '
            Groatest Generation        1910 1927      26         1°,~     92.9


                                       1928 1945      25.8       8°9      78.5


                                       1946 1964      73.8       23°1'0   61.3


                                       1965 1980      65.8       20°~     44.5


   ~                                   t961 2000      892        27",0    26.5                             95.!
 ~~0
 ~~e




                                                                                                                  Cryptos
                                                                                                                                 Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 19 of 21




 fundstrat
                     ,.                              .-     .M             ,;         a          .:.   i           .k     ~~      f,:
              'S;                 A                  ,l                                                                          `'~                                                                                                                   ~~E,




               z          ~                                  ~       ~                      ..

                          .fit ',=' -.                           _                                                               '~                                                     '}
                    .Y                   +~,.t~ a-`_' .~A




                                                                                                           Millennials average age is 26.5... still early in life cycle
                                                                                                           1Te d0est m6lennia5 are 36 but the ave~ilge age is 26 5. As shown bebw~, this means tie peak of mi~ennlals are tlmnng Ne
                                                                                                           autonwntle mancet uut dust uegnnmg to impact me ~ou~rg mancet. AnU early u~ the investing market.
                                                                                                           • As the following stldes show, mi0ennials are now the most important colart to follow for several key segments.


                                                                                Flgure' Life cycle of Millennial spending and income
                                                                            ~f of ~onsuna Pounce hx roi]'real ncare' Iz+els 1Wm Uea~een t?c 1-'_4L0`.

                                                                                                                       Millennials
                                                                                                                       Average Age~                             Aye3a5o
                                                                                                                                                         Prime 4~cane
                                                                                                                       today                                       y~~,
                                                                                                                                                                                                                         r
                                                                                 sss cao                                                                                                                          551,324
                                                                                                                                 Age25d5                                                      549,556            .....~                      548.932
                                                                                 SSQ.006                                             Home
                                                                                 ~.~                                            purehaaing
                                                                                                                                                 .~
                                                                           g sup C9U                                                              ~,
                                                                           E                                       Age 21-35
                                                                                 535.00p                         Automobile
                                                                                                              + Drinkinu age
                                                                           S ~rArt
                                                                         ~                                              $27,9
                                                                         ~ s2s ew
                                                                         '
                                                                         <
                                                                           ~~                              521,684 ~~                   ~

                     ~~                                                          S15.DOQ     s~s.~$Q ~

      .̀
       \                                                                         516OOQ
         ~~                                                                                                                                               c.1     ~       _.      tr     ,_   ]:     ._   i2     :5      Sc     .,      o,       .~
                                                                                                                                                                        Ape d Millennial
                                                                                           A7~         ?001     100?     1QtC     2Pfl      D]K I~f19   l0~'+    ]025   :a2E    'J)f    M3t   ?Q77   $W   DM1   i~06   2~s3   ~*'S2   205'     ZCx'

~.,                                                                                                                                                                                                                                                           Cryptos
                                                                          fundstrat                                                                                                                                                    3
                                                                                                                                                                                                                                                                        Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 20 of 21




~'    ~
Case 1:18-cv-09352-SN Document 100-20 Filed 10/26/20 Page 21 of 21




                                             ~~
                                 ,~`~ ,, ,
